 

THOMAS A. DeGISE
County Executive

DONATO J. BATTISTA
County Counsel

LOUIS C. ROSEN
Deputy County Counsel

DANIEL J. DeSALVO
Deputy County Counsel

OFFICE OF THE COUNTY COUNSEL
DEPARTMENT OF LAW
ADMINISTRATION BUILDING ANNEX
567 PAVONIA AVENUE
JERSEY CITY, NJ 07306
(201) 795-6250
Fax: (201) 795-6428

MICHAEL L. DERMODY
1° Assistant County Counsel

Susan A. McCurrie
2°’ Assistant County Counsel

Neil J. Carroll, Jr.
John J. Collins
Alberico De Pierro
David B. Drumeler
Robin Moses
Georgina Giordano Pallitto
Nidara Rourk
August 3 l, 2020 Daniel W. Sexton
John A. Smith, Ill
Aurelio Vincitore
Laura J. Wadleigh

Hon. Leda D. Wettre, U.S.M.J
MLK Building & U.S. Courthouse

50 Walnut Street
Newark, NJ 07102

RE: Mazo, et. al. v. Way, et. als.

Dear Judge Wettre:

Civil Action No. 20-08174

Please be advised that this office represents Defendant, Junior Maldonado, Hudson
County Clerk, in the above referenced matter. While no formal default has been entered
against the Defendant the time in which to file has passed. I have obtained the consent of all
parties, and am now seeking an extension of the time in which to file an Answer and Motion
to Dismiss for a period of thirty (30) days.

I thank you for your courtesies in this matter.

DJD:dmp

Respectfully submitted,

Donato J. Battista
Hudson County Counsel

s/Daniel J. DeSalvo
Daniel J. DeSalvo
Deputy County Counsel

THE COUNTY OF HUDSON IS AN EQUAL OPPORTUNITY EMPLOYER
